Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2020 has been entered.

Claim Status
Claims 1-3, 6-7, 9-11, 14, 16-17, 20-22, 24, 29, and 35-39 are pending. Claims 4-5. 8, 12-13, 15, 18-19, 23, 25-28, 30, and 30-34 are canceled by Applicant. Claims 6-7, 9-11, 20-22, 24, and 29 are withdrawn. Claims 1-3, 14, 16, 17, and 35-39 are examined in accordance to the elected species.

					Action Summary
Claims 1-3, 14, 16, 17, and 35-37 are rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) in view of D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2) are withdrawn. 
14 rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) as applied to 1-3, 16, and 17 as set forth in the above 102 in view of Public Health, 2008 is withdrawn in light the fact the independent claim has been amended. 
Claims 1-3, 14, 16, 17, and 35-37 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 8, and 10-13, 15, 17, 18, and 22-23 of co-pending Application No. 14/078,066 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2) are maintained. 
Claims 1-3, 14, 16, 17, and 35-37  rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2) are maintained. 
Claims 1-3, 14, 16, 17, and 35-37  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-30 of co-pending Application No. 15/163,194 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2) are maintained.  


Response to Amendment
Applicant’s arguments filed 08/10/2020 have been fully considered. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16, 17, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino et al. (WO2012/154837 A2) as evidenced by Pulliainen et al., Acta Neurologica Scandinavica. Feb2000, Vol. 101 Issue 2, p73-78.
 D’Agostino et al. teaches a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically effective dose of a ketone ester at a predetermined time period whereby administration of the ketone ester elevates blood ketone levels and maintains the elevated level for several hours. 
wherein the ketone ester is a R,S-1 ,3-butanediol acetoacetate ester, see claims 15 and 17. R,S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. The subject  with seizure 2) exposure, see claim 20. D’Agostino et al. additionally teaches that therapeutic ketone ester enhanced cognitive performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino et al. teaches T=the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9. 
	While the prior art does not specifically teach motor function, the patient population with seizure of the prior art is a subject in need of improving motor function as evidenced by Pulliainen et al. 
	Accordingly, while D’Agostino et al. does not teach improving strength endurance, the subject of D’Agosino et al. would be considered a subject in need of strength endurance since everyone including the subject of the prior art is in need of muscle strength endurance absent evidence to the contrary. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 14, 35 and 38-39  are rejected under 35 U.S.C. 103 as being un-patentable over (WO2012/154837 A2) as evidenced by Pulliainen et al., Acta Neurologica Scandinavica. Clarke et al. (WO2015/018913A1) Zhao et al. BMC Neurosci. 2006; 7: 29.
The teaching of D’Agostino et al. and Pulliainen et al. has been discussed supra.
D’Agostino et al. and Pulliainen et al. collectively do not teach healthy subject without loss in motor function. Moreover, D’Agostino et al. and Pulliainen et al. collectively do not teach an unrestricted diet comprising greater than 25% carbohydrate and protein and acutely or sub-chronic administration. 
Clarke et al. teaches the use a ketone body or a ketone body ester for use in reducing the loss of muscle glycogen and/or loss of protein during exercise  in healthy subject, see page 3, lines 5-15. Clarke et al. teaches a method of reducing muscle breakdown by administration of a ketone body ester in a dose regime wherein the regime comprises administering in at least one dose of a ketone body ester to provide a circulating level of hydroxybutyrate and acetoacetate in the blood from 0.1-or 1 to 20 mM, preferably 0.5- or 1 to 10 mM and optimally 1 to 8mM for example 2 to 5 mM wherein at least one dose comprises a ketone body ester in an amount of at least 0.1 g/kg bodyweight of the subject per dose and preferably 0.3 to 1.5 g/kg for example at least 0.3 to 0.75 g/kg bodyweight, see page 6, lines 9-16. The dose taught by Clarke et al. would considered acute dose.  
Zhao et al. teaches a Standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein as evidenced by Zhao et al. see Methods Section. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by D’Agostino et al. to include healthy subject without loss of motor function and acute administration along with a subject un a standard 
	Applicant’s argument with respect surprising results are not persuasive because the method comprising ketone esters taught by D’Agostino et al. for the claims that are rejected under the 103 rejection would have been expected. However, the asserted unexpected results cannot be used to overcome the 102 rejection.  
Applicant’s arguments, with respect to D’Agostino-1 is not persuasive D”Agostino-1 is no longer cited in the rejection. Assuming the argument applies to Clarke et al., the Examiner contends that such argument will not be percussive as well. Although, exercise and motor function are different, exercise is one of the indicators of motor function. In fact ,motor function deals with the ability for movement. Therefore, the subject taught by Clarke et al. would reasonably be a subject in need of motor function. 
Applicant’s argue that the date in D’Agostino-2 is evident that there are differences between the mechanisms of action of each ketone body. The data in the examples of the present application show that there is unpasted benefit in administering ketone esters along, far surpassing any benefit seen from administering a ketone salt or in combination with MCT. In .  


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14, 16, 17, and 35-37 remain provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 8, and 10-13, 15, 17, 18, and 22-23 of co-pending Application No. 14/078,066 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The Co-pending claims teach a method of increasing latency time and resistance of hyperoxia-induced seizure due to hyperbaric oxygen exposure comprising inducing mild ketosis in a subject by administering a single therapeutically effective dose of a composition comprising RS-1,3-butanediol acetoacetate and R,S-1,3- butanediol acetoacetate diester in a sufficient 2 in blood, and reduces superoxide anion production and thus oxidative stress, wherein the neurological disorder is hyperoxia-induced seizure and administration of the composition increases both latency time and resistance to the hyperoxia-induced seizure, wherein the composition is administered with an unrestricted diet. 
The co-pending claims do not teach motor function and improving strength and endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the co-pending claims do not teach chronical or sub-chronical administration. 
D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066]. The exemplified patient of Table 1 is an healthy patient, see Example 1. Additionally, D’Agostino-1 teaches the patient may be an animal including humans requiring therapy, treatment, or prophylaxis. Prophylaxis means that 
It would have been obvious to a person skilled in the art to administer the ketone ester of the co-pending claims chronically (i.e. once per day) to improve motor function and to improve strength endurance in healthy subject without loss in motor function and does not have traumatic or neurodegenerative condition to give Applicant’s claimed invention. One would have been motivated by the fact that D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16 and because D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17, and lastly because D’Agostino-1 teaches the patient encompasses prophylactic treatment which means regiment is undertaken to prevent a possible occurrence. The subject requiring prophylactic treatment is considered to be a healthy subject. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 14, 16, 17, and 35-37 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other.
 the ketone ester is a R,S-1,3-butanediol acetoacetate ester. The method of claim 3, wherein the ketone ester is R,S-1,3-butanediol acetoacetate monoester, see claims 3, 4, and 8.
 The U.S. patent claims do not teach improving strength endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the U.S. patent claims do not teach chronical or sub-chronical administration. 
D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066].
D’Agostino-2 teaches elevated blood ketones with ketogenic medical foods or exogenous ketones is largely ineffective or problematic for a variety of reasons. Ketogenic fats, like medium chain triglyceride oil (MCT oil) are generally not well tolerated by the gastrointestinal system, and supplementation produces only low levels of ketones (< 0.5mM). Oral administration of BHB (beta-hydroxybutyrate) and Acetoacetate (AcAc) in their free acid R, S-1,3-butanediol acetoacetate monoester, see claim 4 and page 19, lines 10-12. Furthermore, D’Agostino-2 teaches the neurological disorder is selected from the group consisting of seizure disorders, brain cancer and Alzheimer's disease, see claim 7. 
It would have been obvious to a person skilled in the art to substitute the keto ester in this case BHB taught by the U.S patent claims with the keto ester in this case R, S-1,3-

Claims 1-3, 14, 16, 17, and 35-37 remain provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-30 of co-pending Application No. 15/163,194 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The Co-pending claims teach a method of treating Angelman Syndrome (AS) and increasing cognitive function and/or motor function in subject with Angelman Syndrome in a subject, comprising inducing ketosis in the subject by administering a therapeutically effective amount of a ketone ester to the subject, wherein the ketone ester is BHB salt. 

D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066].
D’Agostino-2 teaches elevated blood ketones with ketogenic medical foods or exogenous ketones is largely ineffective or problematic for a variety of reasons. Ketogenic fats, like medium chain triglyceride oil (MCT oil) are generally not well tolerated by the gastrointestinal system, and supplementation produces only low levels of ketones (< 0.5mM). Oral administration of BHB (beta-hydroxybutyrate) and Acetoacetate (AcAc) in their free acid form is expensive and ineffective at producing sustained ketosis. One idea has been to buffer the free acid form of BHB with sodium salts, but this is largely ineffective at preventing seizures in animal models and causes a potentially harmful sodium overload at therapeutic levels of ketosis. However, esters of BHB or AcAc can effectively induce a rapid and sustained ketosis that mimics the sustained ketosis achieved with a strict ketogenic diet or prolonged starvation without dietary restriction. Producing esters of BHB or AcAc is expensive and technically R, S-1,3-butanediol acetoacetate monoester, see claim 4 and page 19, lines 10-12. Furthermore, D’Agostino-2 teaches the neurological disorder is selected from the group consisting of seizure disorders, brain cancer and Alzheimer's disease, see claim 7. 
It would have been obvious to a person skilled in the art to substitute the keto ester in this case BHB taught by the co-pending claims with the keto ester in this case R, S-1,3-butanediol acetoacetate monoester taught by D’Agostino-2 to improve motor function and to improve strength endurance In a healthy and does not have neurodegenerative condition or traumatic condition. One would have been motivated by the fact that both D’Agostinos teach esters of BHB and AcAc are known to induce ketosis. Additionally, D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16 and 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant requests that the double patenting rejections to be held in abeyance until the presence of allowable subject matter is indicated. In response, since the instant application is not allowable, the double patenting rejections are maintained. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628